UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 98-529



In Re: DAVID LEE CARR,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-97-680)


Submitted:   May 14, 1998                    Decided:   June 2, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Lee Carr, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Lee Carr, a West Virginia inmate, filed a document en-

titled a "writ of mandamus or writ of prohibition, or interlocutory

appeal." He seeks a declaration from this court regarding, inter

alia, the constitutionality of certain federal statutes, the legal-

ity of common law liens in West Virginia, whether pro se inmates
are entitled to discovery, and whether the West Virginia Attorney

General can represent certain officials. Carr also seeks an order

permitting him to file and serve common law liens in West Virginia,

to disqualify the Attorney General as counsel in a civil case, and
to order discovery in a civil action Carr has filed. However, Carr

failed to establish that he has a clear right to the relief sought,

that the court has a clear duty to perform the act requested, and

that no other adequate remedy is available. See In re First Fed.
Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988). Furthermore,

Carr failed to establish that he is challenging an appealable

interlocutory or collateral order over which this court has juris-

diction. See 28 U.S.C. § 1292 (1994). Accordingly, we deny Carr's
petition for a "writ of mandamus or prohibition or interlocutory

appeal." We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED



                                2